DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2020 has been entered.
No new claim amendments have been filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72-80 stand as being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons of record in the previous Office action.
In Remarks filed March 2, 2021, Applicant traverses the rejection on the following grounds: 
Applicants stress that in claim 72, the language "cultured skin fibroblast cells ... that have been contacted with a PKC epsilon activator" simply describes a feature of those cells that must be possessed in connection with the claimed method. The actual 
For at least these reasons, the absence of "active" culturing or contacting steps in the rejected claims does not render the metes and bounds of those features unclear. 
The Examiner also relies on M.P.E.P. 2173.05(g) in support of this rejection. However, that provision does nothing to counter Applicants' position. Specifically, M.P.E.P. 2173.05(g) states, in relevant part, that "[a] claim term is functional when it recites a feature 'by what it does rather than by what it is' (e.g., as evidenced by its specific structure or specific ingredients). ... Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well- defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise." (emphasis added) Given the nature of the rejected claims and the nature of step (b) in claims 72 and 76 discussed above, Applicants respectfully maintain that the relevant language does not leave "room for ambiguity", and that thus, "the boundaries are clear and precise." 

These arguments are not persuasive.  It is precisely the ambiguity that “The actual contacting may, but need not, be performed by the one practicing the claimed method” that renders the claim indefinite.  While applicant asserts, “contrary to the Examiner's assertion, one practicing the method of claim 72 need not understand how this contacting materially or structurally affects the cultured skin fibroblast cells in order to practice the method successfully … Likewise, one practicing the method of claim 76 need not be the one to contact the cultured skin fibroblast cells with an Aβ peptide in order to infringe the claim,” it is unclear how one 
 The rejections are maintained for reasons of record. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 68-80 stand as rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception(s) without significantly more. The judicial exceptions recited are the enumerated abstract idea mental processes of diagnosing, comparing and determining; and a natural phenomenon judicial exception (decreased PKC epsilon levels in Alzheimer’s disease (AD) fibroblasts, and their ability to be enhanced by PKC activators while control cells demonstrate no enhancement).  The further analysis need only be applied to one judicial exception – in this case the natural phenomenon judicial exception is traversed by Applicant.
In Remarks filed March 2, 2021, Applicant argues the following grounds: 
Each of claims 68-80 comprises, in part, a step of determining in vitro the PKC epsilon protein level in cultured skin fibroblast cells from a subject. These cultured cells are the product of human intervention, as opposed to their uncultured counterparts. As such, the present claims go beyond just providing non-eligible methods for "comparing ... and determining." Thus, the present methods cannot reasonably be considered a "natural 

While Applicant is arguing that the cells are substantially different from their uncultured counterparts, this is an argument that pertains to a 101 rejection based upon a product of nature, which is not the case here.  In the instant case, the claims are directed to methods that recite at least one judicial exception: the enumerated abstract idea mental process of diagnosing, comparing and determining; and the natural phenomenon in which AD cells, such as fibroblasts and brain cells, demonstrate decreased PKC epsilon levels and have ability to be enhanced upon contact with PKC activators while control cells demonstrate no enhancement.  
Contrary to Applicant’s assertion that the claims go beyond comparing and determining, the instant claims are analogous to claims in University of Utah Research Foundation v. Ambry Genetics Corp., in which copy DNA (cDNA) claims were held to be patent eligible under § 101 but claims directed to “comparing BRCA sequences and determining the existence of alterations,” were not patent eligible.  Or, analogous to claim 1 of Classen Immunotherapies, Inc. v. Biogen IDEC, which were directed to identifying a group of mammals and comparing effectiveness.  
Applicant asserts, “the present methods cannot reasonably be considered a ‘natural phenomenon’ or any other judicially recognized exception” therefore “each claim as a whole need not ‘amount to significantly more than the exception itself’ to be patent-eligible.”
This is not persuasive because the claims recite (a) determining the PKC epsilon protein level in skin fibroblast cells from a subject and (b) comparing the level with levels in skin cells from either an age-matched control or a non-AD dementia patient, wherein Alzheimer’s disease is diagnosed when the PKC epsilon protein level in part (a) is lower than the control level of part 
a correlation between variations in non-coding regions of DNA and allele presence in coding regions of DNA, Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1375, 118 USPQ2d 1541, 1545 (Fed. Cir. 2016);
a correlation that is the consequence of how a certain compound is metabolized by the body, Mayo Collaborative Servs. v. Prometheus Labs., 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012);
a correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017);
 the existence of cell-free fetal DNA (cffDNA) in maternal blood, Ariosa Diagnostics, Inc. v. Sequenom, 788 F.3d 1371, 1373, 115 USPQ2d 1152, 1153 (Fed. Cir. 2015); 
the natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone, Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018).
(See MPEP 2106.04(b)

In the instant case, the additional elements consist of, implicitly, taking a skin fibroblast sample from a subject and determining PKC epsilon protein levels, by any means available, in those cells from the subject and from a reference sample from a control subject.  As explained in MPEP § 2106.04, a claim that recites a law of nature or a natural phenomenon requires further analysis in Step 2A Prong Two to determine whether the claim integrates the exception into a practical application. Because, in the instant case, the additional elements within the claims, alone or in combination, do not integrate the natural phenomenon into a practical application, then the claims are “directed to” the judicial exception itself. (Step 2A Prong Two).
Biochem Biophys Res Comm., 280:782-787, 200; de Barry et al., Protein kinase C as a peripheral biomarker for Alzheimer’s disease, Exp. Gerontology, 45(1):64-69, January 2010, all made of record).  All of the PKC isozymes, including epsilon, had been observed to be lowered in AD fibroblasts relative to controls (Govoni et al., Cytosol protein kinase C downregulation in fibroblasts from Alzheimer’s disease patients, Neurology, 43:2581-2586, 1993 art of record).   Thus, the additional steps/elements within the claims were well-understood, routine, conventional activities in the relevant field prior to the filing date of the application.  Furthermore, the claims encompasses the null alternative; that is, the method wherein there is no difference that leads to diagnosis.  In this way the claims carry a substantial risk of preempting all methods comprising determining in vitro the PKC epsilon protein level in skin fibroblast cells from a subject; and comparing the said determination with the PKC epsilon protein level in fibroblast cells from a human control subject.  In Sequenom, the Court said: “Because generally one must be able to find a natural phenomenon to use it and apply it, claims covering the only commercially viable way of detecting that phenomenon do carry a substantial 
	  For all these reasons, the rejection of Claims 68-80 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 68-71 and 76-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over the combined teachings of US Patent 6107050 issued August 22, 2000; taken with de Barry et al., 2009 (cited on the European Search Report of the national stage and in previous actions).  
In Remarks filed March 2, 2021, Applicants argue an art rejection based in part on the de Barry reference.  Applicant argues the Examiner's assertions fall short of what is needed to establish obviousness. Applicant asserts the teachings that the Examiner notes, such as "molecular abnormalities" regarding "PKC isozymes", evidence of PKCs's "important role in modulating APP processing", and contributions to Alzheimer's disease "pathogenesis" possibly due to "alterations in PKCS activity", in no way suggest the diagnostic role that cultured skin fibroblast cell PKC epsilon protein levels play in diagnosing Alzheimer's disease. In short, these teaching do not render obvious the specific quantitative relationships embodied in the rejected 
This is not persuasive for the following reasons:  
The prior art patent, US 6107050, claims a method of diagnosing Alzheimer's disease in a patient, said method comprising a) stimulating cells from said patient with beta-amyloid (1-40), and b) comparing the protein level of PKC gamma in stimulated cells to the protein level of PKC gamma in unstimulated cells of the same type from said patient, wherein a reduction in the protein level of PKC gamma in stimulated cells as compared to unstimulated cells indicates the presence of Alzheimer's disease (claim 1); and wherein the cells are fibroblasts (claims 2 and 3).
De Barry et al. teach PKC processing of APP was “shown defective in sporadic AD fibroblasts” (pg. 65, first full paragraph at bullet 3).  The reference teaches PKC is an established peripheral biomarker – not only in fibroblasts but also blood cells - for Alzheimer’s disease that might be useful for AD diagnosis since alterations in PKC signaling or conformation are an early switch that occurs possibly even before clinical diagnosis (pg. 67, last full paragraph). “Such probes can be used to detect PKC alterations in red blood cells and thus to distinguish AD patients from healthy controls with unmatched specificity and sensitivity” (Abstract).  Importantly, de Barry et al. teach amyloid beta peptides were known to inhibit PKC activity and levels at the cell membrane in fibroblast cell lines: “Addition of Aβ1-40 peptides to cultured Bl03 cells reduced the activated forms of PKC alpha and PKC epsilon. It also inhibited phorbol ester-induced membrane translocation of PKC alpha and PKC epsilon … indicating that activation of intracellular PKC is inhibited by treatment with Aβ peptides (Lanni et al., 2004)” exogenous 10 μM Aβ1-42 to [red blood cells] magnified the differences observed in SDI values between healthy controls and AD patients and PKC became insensitive to phorbol ester activation (unpublished results)” (pg. 68, second full paragraph).
Given the teachings in the prior art references, a person could substitute amyloid beta 1-42 into the patented methods comprising fibroblasts and look at PKC epsilon as indicated by the de Barry reference.  Such simple substitution of elements would be well-within the technical expertise of the person having ordinary skill in the art.  The combination of known elements, according to known methods would not require undue further experimentation.  Motivation to combine the teachings is explicit within the de Barry reference wherein it teaches Aβ1-42 acts as a PKC activator in peripheral cells. Since the patent established fibroblasts exhibit the same PKC properties and the difference in PKC isozymes can be used for diagnosis, one having ordinary skill could expect a reasonable expectation that the combined methods would result in determining in vitro the PKC epsilon protein level in skin fibroblast cell from a subject; and comparing the level to levels in fibroblast cells from a human control subjects; with and without a PKC activator, namely, amyloid beta peptides.  
For these reasons, Claims 68-71 and 76-80 are rejected as being an obvious variant of the patented diagnosis methods in view of what was known in the prior art regarding PKC epsilon levels.


	It should be noted that the US patent cited is a new reference.  In Remarks mailed March 2, 2021, Applicant traversed the rejections based in part on Etcheberrigaray and/or Yeon on the following grounds: “In short, these teaching do not render obvious the specific quantitative relationships embodied in the rejected claims.”
	 This is not persuasive for the following reasons.  First there is no specific quantitative relationship claimed other than the subject is diagnosed if the PKC epsilon protein level in cultured skin fibroblast cells from the subject that have been contacted with a PKC epsilon activator is greater than that determined without having been contacted, however, the claim encompasses the null alternative also; that is, determining in vitro the PKC epsilon protein level in cultured skin fibroblast cells from the subject; and comparing the said determination with the PKC epsilon protein level in cultured skin fibroblast cells from a human control subject selected from the group consisting of an age-matched control and a non-AD dementia patient, but wherein there is no difference and no diagnosis.
	The prior art patent US 6107050 claims:  A method of diagnosing Alzheimer's disease in a patient, said method comprising the steps of: a) stimulating cells from said patient with beta-amyloid (1-40), and b) comparing the protein level of PKC gamma in stimulated cells to the protein level of PKC gamma in unstimulated cells of the same type from said patient, wherein a reduction in the protein level of PKC gamma in stimulated cells as compared to unstimulated 
Yeon, et al., teaches PKC epsilon in particular is lowered in Alzheimer’s disease cells.  Stating, “These results add to a growing body of evidence that PKCƐ plays an important role in modulating APP processing, and suggest that reduced PKCƐ activity may contribute to the development of Alzheimer’s disease” (Abstract).  
The Etcheberrigaray reference teaches fibroblasts from AD patients demonstrate the same decreased PKC as AD brain cells. Specifically the reference teaches a PKC activators (bryostatin) enhance secretion of secreted Amyloid precursor protein (sAPP) in these cells but had no significant effect on control cells (Results first paragraph, Fig. 1, Discussion  first paragraph).  The reference states, “It has already been established that [PKC alpha] and [PKC epsilon ]play a role in APP processing” (pg. 11145, sentence bridging columns). The method of Etcheberrigaray is the same method step as part (b) of instant claim 72, and teaches the PKC levels are greater upon contact with the activator.  
While US 6107050 does not look at PKC epsilon levels as a tool for diagnosis, the Yeon and Etcheberrigaray references provide explicit motivation to do so.  A person having ordinary skill in the art would have been able to use the PKCƐ methodology, as taught by Yeon et al., in the methods of US 6107050, with a reasonable expectation of successfully determining in vitro the PKC epsilon protein level in skin fibroblast cells from the subject before and after contact with a PKC epsilon activator.
Thus, the Claims 72-75 are rejected as being obvious in view of combining known elements according to known methods, without need for undue further experimentation.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY N MACFARLANE/            Examiner, Art Unit 1649